Title: To James Madison from Stephen Sayre, 20 January 1809
From: Sayre, Stephen
To: Madison, James



Sir,
Point Breeze n. Bordenton 20th. Jan: 1809

Mr. Newbold informs me, that you had so far condescended to take notice of our application, as to ask what I might particularly think of, or expect.  It would not become me to request the removal of any person in actual possession, & who faithfully discharges the duty of any office: I mean on the ground of selfinterest, nor is it necessary to displace others, when there are many vacant seats to be filled up.
When armies are to be raised, you must have paymasters, quartermasters, commissaries, &c.  When the navy is to be augmented, or put into immediate activity, you must employ men (if there are any in our country) who understand how it ought to be done.  There is more waste of money, & opportunity for imposition, in this department than any other.  I have been in every dock yard in England, in some of them nearly three months, where associating with the officers, I saw the most ruinous depredations daily practised.  There; the science is understood.  Here; we must guard more against ignorance than pillage.  I have also visited the dock yards of Brest, Toulon, Cadiz, Amsterdam, Copenhagen, & Cronstadt.  In those visits my object was to make myself master of the detail, under the expectation that my own country might profit by it.  At the same time, I had hopes of gaining some degree of fame & reputation.  Unfortunately, on my return to Philda. in 1793, I, offended Genl. W. very innocently, by giving my opinion (tho’ grounded on facts, for I was at Paris, & had them from all the Ministers) that Mr. Gr. Morris ought not to be continued in France.  Having become a member of the democratical Society, on my arrival, & my opinions partaking too strongly of those heated republicans, both in France, & America, it was impossible for me (unless I acted the hypocrite) to be favourd under the adn. of Mr. Adams.  Mr. Stoddert did indeed, employ me in 1799 to examine the harbours of the eastern states, & report my opinion as to such as were best situated for docks &c. &c.  He did this, unknown to the president, & I was dismissed, or rather ordered to be so, before my return.  How I have offended Mr. J, or whether he has feelings to take offence, I cannot conjecture, as I never act the hypocrite, or conceal my sentiments.  I presume he might be displeased at a reply I made; when he recommended me to call on the Secretary of the Navy for his opinion, as to the improvement in rigging a Ship.  Mr. S had just then entered into office.  I respect him as a Lawyer & a Gentleman, but believe I declined it in terms, by no means flattering.
I want nothing, if I can’t render essential service.  I have never sought my own interest, but as a secondary consideration, & when I fell a sacrifise to the British Government I did not even take it into contemplation.  I ask for that only which shall render service to my country, & at the same time do you honor.  That the British will not recede from the ground they have taken, is to my opinion, as certain, as our spirit is sure to resist.  War agt. that nation secures the friendship of the rest of the world, and what honors will you bestow on the man, who shall point out the means, by which their navy may be rendered useless, & contemptable.  I am with due respect

Stephen Sayre


P. S.
I have communated a part of my thoughts, as to Gun Boats to Mr. Giles, requesting him to consult you alone at this moment.  If upon consideration you believe they will effect the purpose it will be necessary for me to attend, & explain any points where doubts may arise.

